DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/24/2022 has been entered. As indicated in the amendment: claims 1- 15 are cancelled and claims 16 – 33 are newly added. Thus, Claims 16 – 33 are now pending. The amendments made to the claims, cancelling all the claims in the Non-Final Rejection dated 09/22/2021 and amending FIG. 2 is sufficient to overcome the drawing objections for “not including the reference numeral 2, corresponding to the three-dimensional object”, the claim interpretations made under 35 U.S.C 112(f) to the limitations “determination means” and “by means of”, the indefinites rejections made under 35 U.S.C. 112 (b) to the limitations “in particular”, “preferably” and “observation plane” and the improper dependency rejection made to claims 14 -15 under 35 U.S.C. 112(d) for failing to further limit the claim they depend on. 
Applicants Remarks/arguments regarding the claim interpretation under 35 U.S.C. 112(f) for the limitation “determination device” and the anticipatory rejection under 35 U.S.C. 102 (a) (1) in the Non-Final Rejection dated 09/22/2021 are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "determination device" in claim 16, 19, 22, 28, 29, 31and 33 wherein “determination”- is a preceding modifier that modifies the word “Device” functionally and  “Device” - is a generic place holder that performs the function of “determining a focal position of the energy beam” without reciting sufficient structure to perform the said function(example: (sensor, detector, calculator, computer, software, algorithm etc.). 
“Functional component” in claim 26 wherein “functional” - is a preceding modifier that modifies the word “component” functionally and “component” – is a generic place holder that performs the function being an irradiation region without reciting sufficient structure to perform the function ( metal plate, work plane, test sheet etc.).
“Application element” in claim 27 wherein “application”- is a preceding modifier that modifies the word “element ” functionally followed by “element”- is a generic place holder without reciting sufficient structure to perform the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification on paragraph 3 of page 15 and paragraph 2 of page 16 describes a device that comprises an optical detector or sensor to determine the focal position of the energy beam. Thus the limitation “determination device” is interpreted to cover a detector or a sensor or equivalent structure that determines the focal position of the energy beam and page 01 of paragraph 3 describes “functional component” to be “in particular an application unit, providing a determination means, preferably “a metal plate”, wherein the irradiation device may be adapted to generate the at least one irradiation region on the determination means.  Thus, the limitation “functional component” in claim 26 is interpreted to cover a metal plate or equivalent structure. Further, the specification describes “a metal plate may be mounted onto a functional component, such as an application element of an application unit wherein the irradiation device can guide the energy beam onto the metal plate to generate the irradiation region that emits the radiation that is used to determine the focal position of the energy beam” in paragraph 3 of page 10 and “application element 11 of an application unit (not shown) that provides a determination means 12, for example a metal plate mounted on top of the application element 11”  in paragraph 5 of page 15. Thus, the limitation” application element” in claim 27 is interpreted to cover a structure that supports a “metal plate” or is “a metal plate” or equivalent.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domrose et al. (US 2018/0370146 A1, foreign priority date of January 5, 2016), herein after called Domrose in view of Scott et al. (US 2011/0259862 A1), herein after called Scott.
Regarding claim 16, Domrose discloses an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material (an apparatus for manufacturing a three-dimensional object (2) by layer-wise selective solidifying of building material (13) with a solidification device 19 and beam generating sources 121, 221 (0027, 0034 and FIG.1)), the apparatus comprising: an irradiation device (two irradiation devices 120, 220, (0034, FIG. 1)) adapted to generate an energy beam (adapted to generate beams 122, 222, (0034, FIG. 1)) and guide the energy beam over a determination plane (each of the energy beams (122, 222) from the energy sources (121, 221) are deflected and focused onto a build area 8, (0034, FIG. 1)) wherein the irradiation device is adapted to generate at least one irradiation region in the determination plane (each of the beams 122, 222 from each irradiation devices 120, 220, is deflected by the respective deflecting device 123, 223 such that it strikes selective positions in the respective sub-area 100, 200 of the build area 8, (0035, FIG. 1)); a determination device (detection unit 18 with the determination unit, (0040, 0041),“determination device” here is interpreted to mean a device that comprises an optical detector or sensor configured to determine the focal position of the energy beam as described in paragraph 3 of page 15 and paragraph 2 of page 16 of the specification or equivalent structure which the determination unit with the detection unit 18 of Domrose does) adapted to determine a focal position of the energy beam and/or a difference between a reference focal position and an actual focal position of the energy beam based on radiation emitted from at least one irradiation region (the determination unit determines the superposition pattern created by the irradiation positions (focal positions) on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041, 0044 and FIG.3)); and an optical device comprising  (deflecting devices 123, 223 including focusing devices 124, 224 (0034, FIG. 1)), the optical device adapted to adjust the focal position of the energy beam and/or to adjust the actual focal position of the energy beam during a determination process of the determination device (deflecting devices 123, 223 focus the energy beams 122, 222 generated by the radiation sources 121, 221 by way of the focusing devices 124, 224 onto the build area 8 in the working plane 7, (0034, FIG.1), the control device 29 of the determination unit automatically executes an adjustment of the components which are relevant for the focusing, e.g. an adjustment of the focusing devices 123, 223 based on the radiation emitted from the corresponding irradiation positions on target 9, (0065)), Note here, a determination process of the determination device, is interpreted to mean the process of determining/detecting the focal position of the energy beam by determination device based on radiation emitted from an irradiation region of the determination plane  (see paragraph 2 of page 11of the specification and the “determination device” claimed above here in this claim) . In other words, the determination process includes irradiating the energy beam from the energy source onto an irradiation regions of the determination plane, then determining the focal position of the energy beam based radiation emitted from the irradiation regions).  
	The optical devices of Domrose (deflecting devices 123, 223 including focusing devices 124, 224 (0034, FIG. 1)) do not explicitly teach that the optical devices comprise a beam expander.
	However, Scott that teaches an additive manufacturing apparatus having an optical module for delivering a laser beam in a manufacturing process (0001) teaches : an optical module that  takes the beam produced by the laser source, configures the beam to the required characteristics, and deliver it to a work-piece comprising a beam expander 40, (0058 – 0060 and 0067).
The advantage of including a beam expander is to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface (0011, 0012).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the optical devices of Domrose comprising deflecting devices 123, 223 and focusing devices 124, 224 to include a beam expander in order to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface as taught in Scott.	
Regarding claim 17, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination plane is a build plane in which the build material is applied to be irradiated (irradiation devices 120, 220 generate beams 122, 222 that irradiate two sub-areas 100, 200 in the build area 8, Domrose (0034, 0035)).  
Regarding claim 18, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the irradiation region is a melt pool (each of the beams 122, 222 from each irradiation devices 120, 220, is deflected by the respective deflecting device 123, 223 such that it strikes selective positions in the respective sub-area 100, 200 of the build area 8, Domrose (0035) and laser beams 122, 222 are irradiated for laser sintering or laser melting for solidifying building material 15, Domrose (0065), laser melting irradiation on the build area to solidify the build material 15 creates a melt pool).  
Regarding claim 19, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination device is adapted to perform the determination based on thermal radiation emitted from the irradiation region, wherein the thermal radiation is generated due to an irradiation of the irradiation region with the energy beam (the detection device, camera is configured such that it detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target (cf. FIG. 3), Domrose (0040)).  
Regarding claim 20, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination device (detection device 18) comprises at least one optical detector unit, comprising at least one optical sensor (the detection device 18 comprises at least one radiation sensor, being sensitive preferably in the infrared and/or visible spectral range, and at least one radiation conductor, Domrose (0040)).  
Regarding claim 21, Domrose in view of Scott teaches the apparatus according to claim 20, wherein the at least one optical sensor comprises a CMOS or CCD-sensor, and/or a photo diode (the detection device comprises For example, a light-sensitive camera used as radiation sensor (in this case, the detection device is preferably formed without radiation conductor) or a photodiode (in this case, the detection device is preferably formed with a radiation conductor), Domrose (0019)).  
Regarding claim 22, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination device is adapted to determine the focal position based on the radiation emitted from the determination plane in advance to an additive manufacturing process, during an additive manufacturing process, and/or after an additive manufacturing process performed on the apparatus (the determination unit determines the deviation of a superposition pattern 301 (formed from the position of each perspective beams 122, 222) from a reference position on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041,FIG.3) and this step of determination can be executed prior, during or after the manufacturing a three-dimensional object, Domrose (0015, 0015 and 0042) ). 
Regarding claim 23, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the irradiation device is adapted to generate the at least one irradiation region on a build plate (irradiation patterns in each sub-area 100, 200 of the build area 8 by means of the beams 122, 222 from irradiation devices 120 and 220 is typically done prior to the manufacturing of a three-dimensional object 2, Domrose (0042, 0043)). 
Regarding claim 24, Domrose in view of Scott teaches the apparatus according to claim 23, wherein the irradiation device is adapted to generate the at least one irradiation region in advance to an additive manufacturing process (irradiation patterns in each sub-area 100, 200 of the build area 8 by means of the beams 122, 222 from irradiation devices 120 and 220 is typically done prior to the manufacturing of a three-dimensional object 2, Domrose (0042, 0043)).  
Regarding claim 25, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the irradiation device is adapted to generate at least one test structure in the build plane during an additive manufacturing process, wherein the irradiation device is adapted to (For testing the focusing, a pate-like target 9, on which the pattern 400 is generated that lies in the working plane 7 using one of the lasers 122, 222 from irradiation devices 121, 221 respectively, Domrose (0065, FIG. 1 and FIG. 4)).  
Regarding claim 26, Domrose in view of Scott teaches the apparatus according to claim 16, further comprising at least one functional component, wherein the irradiation device is adapted to generate the at least one irradiation region on the at least one functional component (a pate-like target 9, of anodized aluminum, is placed on the support 10 or the base plate 11. By means of one of the lasers 122, 222 a line pattern 400 consisting of substantially parallel lines is generated as an irradiation pattern, Domrose (0065)).  
Regarding claim 27, Domrose in view of Scott teaches the apparatus according to claim 26, wherein the at least one functional component is an application element (a pate-like target 9, of anodized aluminum, is placed on the support 10 or the base plate 11. By means of one of the lasers 122, 222 a line pattern 400 consisting of substantially parallel lines is generated as an irradiation pattern, Domrose (0065)).  
Regarding claim 28, Domrose in view of Scott teaches the apparatus according to claim 16, further comprising a control unit (control device 29, FIG. 1) that is adapted to provide at least two sets of material parameters relating to different materials arranged 3in or forming the determination plane, wherein the determination device is adapted to perform the determination based on the chosen set of material parameters (the determination unit included in the control unit 29 makes determination based on data transmitted from the detection unit 18 that is configured to detect (with a camera or sensor) temporary or permanent changes of the building material 15, Domrose (0040, 0041)).  
Regarding claim 29, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the irradiation device is adapted to generate at least two irradiation regions in two different positions, wherein the determination device is adapted to perform the determination for  (irradiation devices 120, 220 generate beams 122, 222 that irradiate two sub-areas 100, 200 in the build area 8, Domrose (0034, 0035)).  
Regarding claim 30, Domrose in view of Scott teaches the apparatus according to claim 29, wherein the at least two irradiation regions are disposed in the build plane (irradiation devices 120, 220 generate beams 122, 222 that irradiate two sub-areas 100, 200 in the build area 8, Domrose (0034, 0035)).  
Regarding claim 31, Domrose in view of Scott teaches the apparatus according to claim 16, further comprising an optical filter unit (coupling window 25, FIG.1) arranged in a radiation path of the radiation emitted from the irradiation region propagating to the determination device, wherein the optical filter unit is adapted to at least partially filter radiation that is reflected at the irradiation region (coupling window 25 is arranged in the irradiation path (into the process chamber) of laser beams 122 and 222 as well as the radiation path(out of the process chamber) for determining the laser beams in and out of the process chamber 3, Domrose (0033, 0034 and FIG.1)).  
Regarding claim 32, Domrose in view of Scott teaches the apparatus according to claim 31, wherein the optical filter unit is adapted to filter at least one part of the energy beam that is reflected at the irradiation region (coupling window 25 is arranged in the irradiation path (into the process chamber) of laser beams 122 and 222 as well as the radiation path (out of the process chamber) for determining the laser beams in and out of the process chamber 3, Domrose (0033, 0034 and FIG.1)).  
Regarding claim 33, Domrose discloses a method for determining at least one focal position of an energy beam and/or a difference between a reference focal position and an actual focal position of the energy beam (determining by the determination unit the superposition pattern created by the irradiation positions (focal positions) on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041, 0044 and FIG.3));, (two irradiation devices 120, 220 generating two beams 122, 222 by the radiation sources 121, 221, (0034)); guiding, with the irradiation device, the energy beam over a determination plane ((each of the beams 122, 222 from each irradiation devices 120, 220, is deflected by the respective deflecting device 123, 223 such that it strikes selective positions in the respective sub-area 100, 200 of the build area 8, (0035, FIG. 1)); generating, with the irradiation device, at least one irradiation region in the determination plane (at least two sub-areas  100, 200on the build plane 8 are generated as a result of irradiation of beams 122,222 on the build plane, (0034,0035)); determining, with a determination device, a focal position of the energy beam and/or a difference between a reference focal position and an actual focal position of the energy beam based on radiation emitted from the at least one irradiation region (determining using the determination unit the superposition pattern created by the irradiation positions (focal positions) on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041, 0044 and FIG.3)); and adjusting, with an optical device comprising , the focal position of the of the energy beam and/or the actual focal position of the energy beam during the determining with the determination device(adjusting the focus the energy beams 122, 222 generated by the radiation sources 121, 221 and deflected by the deflection devices 123, 223 a by way of the focusing devices 124, 224 onto the build area 8 in the working plane 7, (0034, FIG.1), the control device 29 of the determination unit automatically executes an adjustment of the components which are relevant for the focusing, e.g. an adjustment of the focusing devices 123, 223 based on the radiation emitted from the corresponding irradiation positions on target 9, (0065)).
	The adjusting optical devices of Domrose (deflecting devices 123, 223 including focusing devices 124, 224 (0034, FIG. 1)) do not explicitly teach comprising a beam expander.
 beam expander 40, (0058 – 0060 and 0067).
The advantage of including a beam expander is to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface (0011, 0012).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the optical devices of Domrose comprising deflecting devices 123, 223 and focusing devices 124, 224 to include a beam expander in order to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface as taught in Scott.

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive:
Regarding Claim Interpretation
Applicant remarks: “Certain claims were interpreted under 35 U.S.C. § 112(f) based on recitation of "Determination means" and "by means of." Applicant respectfully submits that the present claims do not recite these terms and that this interpretation is moot for at least this reason. The Office Action also interpreted the term "determination device" under this section. Applicant respectfully traverses this interpretation for the following reasons. A claim limitation that does not use the term "means" or "step" will trigger a rebuttable presumption that 35 U.S.C. § 112(f) does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310 (Fed. Cir. 2005) 
The Examiner respectfully disagrees here. The applicant appears to suggest that the limitation "Determination device" conveys sufficient structure to one of ordinary skill in the art as to what the structure is to perform the claimed function. As is indicted in the 112 (f) interpretation, the term (Determination device) does not convey sufficient structure as to what the device entails structurally (sensor, detector, calculator, computer, software, algorithm etc.). Thus, interpreted to mean sensor or equivalent as the specification suggests. 
Regarding 35 U.S.C. 102 (a) (1)
 	Applicant remarks: “With reference to canceled claim 12, the Office alleges that Domrose discloses those features in that its deflecting devices 123, 223 focus the energy beams 122, 222 generated by the radiation sources 121, 221 by way of the focusing devices 124, 224 onto the build area 8 in the working plane 7. See Office Action, page 13; see also   para. [0034]. Applicant respectfully submits that Domrose the selected section or elsewhere, does not disclose the above features of claim 16. Specifically, Domrose fails to disclose an optical device comprising a beam expander, the optical device adapted to adjust the focal position of the energy beam and/or to adjust the actual focal position of the energy beam during a determination process of the determination device. The Office Action notes the deflecting devices 123, 223 and focusing devices 124, 224 of Domrose provides no citation in Domrose to an optical device comprising a beam expander adapted to adjust a focal position during a determination process. In fact, Domrose instead relies on a detection device 18, such as a camera, and a control device 29 to detect and determine deviation of its superposition pattern. See Domrose para. [0055]. only after this deviation is determined does the control device 29 change one or more settings of the component parts of the apparatus 1 in order to change the deviation. See Domrose para. [0056].In contrast, the present disclosure provides that such determination process is cumbersome and time-consuming, as corresponding metal 
The examiner agrees with the remark that says Domrose lacks explicit disclosure of an optical device comprising a beam expander. However, the current rejection introduces evidentiary references Scott, Collins and Zedicker to show that it is well-known and common practice in the art of optical devices for focusing energy beam (laser beam) to include a beam expander to adjust the laser beam to the required characteristics and deliver it to the work-piece or shape the laser beam and vary its diameter on the focal plane.
The term determination process of the determination device, is interpreted to mean the process of determining/detecting the focal position of the energy beam by determination .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colin et al. (US 2015/0321255 A1), herein after called Colin and Zedicker et al. (US 2017/0341180 A1) and herein after called Zedicker both teaching “an optical device comprising a beam expander”: Collin directed to fabricating parts by using a high energy beam (laser beam, electron beam, . . .) for selectively melting or selectively sintering beds of powder, (0001) teaches: shaping the laser beam and the varying of its diameter on the focal plane are performed respectively by means of a beam expander 52 and by means of a focusing system 54, which together constitute the optical system (0057, 0061), and Zediker directed to  laser building of materials including laser additive manufacturing processes using laser beam (0002) teaches: a single mode blue laser source 500 with an output power up to 200  a beam expander system 525, an X-Y scanner 505 such as a pair of Galvanometers, an F-Theta lens 506, (0063). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761